TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 1, 2016



                                      NO. 03-15-00705-CV


                 Appellant, Ashlie Koenig// Cross-Appellant, Brian Blaylock

                                                 v.

                  Appellee, Brian Blaylock// Cross-Appellee, Ashlie Koenig




        APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          REVERSED AND RENDERED IN PART; REMANDED IN PART –
                      OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 25, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment. Therefore, the Court reverses the trial court’s judgment, renders

judgment granting Blaylock’s Rule 91a motion to dismiss and entitlement to attorney’s fees and

costs incurred in filing the motion, and remands this cause for a determination of the amount of

attorney’s fees and costs to be awarded to Blaylock. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.